Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
1.	(Currently Amended) A patient lifter with interlocking chambers for intraoperative controlled temperature air delivery, comprising: a. an air-inflated pad having a top surface and a bottom surface formed by way of a first interlocking chamber and a second interlocking chamber laterally fused together; b. said first interlocking chamber having a main spine with two or more prongs alternately separated by valleys and arranged on said pad so that said first interlocking chamber is spaced apart from edges of the pad; with ambient air at a regulated, controlled pressure to facilitate lifting and lateral displacement during patient transfer; g. said lifter being configured as a single layer construct in which two independent interlocking chambers produced by controlled welding of two plastic layers form a thin, flexible matt that is disposable for single use; whereby heated air or cooled air is circulated through said first interlocking chamber, and formation of an air cushion from said second interlocking chamber facilitates lateral translation on a flat or irregular surface and reduces stress on both patient and hospital personnel.
Authorization for this examiner’s amendment was given in an interview with Ernest D. Buff on 05/23/2022.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claim 1. More specifically, the closest prior art references are U.S. Patent No. 5103518 issued to Gilroy and U.S. Publication No. 20150231009 issued to Lewis .
The combination of structure present in claim 1 was not found in the prior art of record. In particular, the limitation “arranged on said pad so that said first interlocking chamber is spaced apart from edges of the pad;” in combination with the other structure present in claim 1 was not found in the prior art of record.
Gilroy discloses an interlocking bladder system that spans head to foot of the bed. Being that Gilroy is the closest prior art and that there is criticality in being able to prevent sores on a patient’s feet or head it wouldn’t have been obvious for one having ordinary skill in the art to modify a patient lifter in the manner described in the claim.
 Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 1 may be forth or maintained.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claim 1 in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673           

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673